Citation Nr: 1116022	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  06-38 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to higher initial evaluation for headaches, as residual of head injury, rated 30 percent disabling effective from August 31, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from October 1966 to September 1968.

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which in pertinent part granted service connection for a headache disorder, as residual of head injury, at a noncompensable level.  By an April 2007 decision the RO granted an increased the evaluation, to 30 percent disability, for the headache disorder, effective from April 6, 2007.  The Board remanded the appealed issue in December 2009 for additional development, and the Appeals Management Center (AMC) by a February 2011 decision granted an earlier effective date for the 30 percent evaluation for headaches, making it effective from the August 31, 2004, date of the initial grant service connection.  The case now returns to the Board for further appellate review.  

The Veteran testified in June 2008 before a Decision Review Officer at the RO, and a transcript of that hearing is contained in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board in its prior remand of December 2009 noted that there were discrepancies between the various descriptions the Veteran provided of his headaches over the course of the claim and appeal, and that these discrepancies presented the possibility that the Veteran's headaches (or symptoms attributed to headaches) might not all be of in-service trauma origin, and hence symptoms and complained-of headaches might not all be properly attributed to the head-injury-related headaches which are the subject of rating.  The Board noted that the headaches might be attributed in part to hypoglycemic reaction or to caffeine withdrawal, and in either of those cases, to the extent of those causes, the headaches or symptoms would not be attributable in in-service head trauma and hence would not be the basis for compensation.  The Board then noted pertinently as follows:

While the Veteran has undergone no VA examination for compensation purposes to assess his headaches since that August 2005 examination, he has made statements in written submissions, at his June 2008 hearing, and upon treatment in February 2007. These subsequent statements suggest a greater severity of disability than was reflected in the August 2005 examination report. He has contended in statements and testimony that the August 2005 examiner was simply erroneous in his report, but there is no indication (beyond the Veteran's subsequent contentions) that the August 2005 examination report was in error, either in its recordation of what the Veteran reported regarding his headaches, or in physical findings.
.	.	.

Here, symptoms which the Veteran has reported subsequent to the August 2005 examination suggest increased severity. Specifically, in his submitted notice of disagreement in December 2006, the Veteran informed that his headaches may reach such a severe level that he has projectile vomiting and loses consciousness. This contrasts markedly from the Veteran's report at the August 2005 examination when he denied associated nausea or vomiting. At his June 2008 hearing, the Veteran reported associated symptoms of nausea, cold, chills, and clamminess.

Again, those symptoms were nowhere in evidence at the August 2005 examination. At a February 2007 VA treatment visit, the Veteran endorsed nausea but not vomiting associated with his headaches, and reported that the headaches were worse in the morning. Thus, his reported symptoms at the February 2007 treatment differ from those reported in August 2005, but also differ from those reported in December 2006. These conflicts or this variability in reporting of symptoms presents difficulties in assigning the correct initial ratings, even over intervals, for his service-connected headache disorder.

Based on these discrepancies between reported symptoms at various times, the Board requested that a further VA examination for compensation purposes be obtained, including to address and/or rule out the possibility that other disorders, such as diabetes mellitus or caffeine withdrawal headaches, or alcohol use, were causative of some of the symptoms or headache episodes attributed by the Veteran to his service-connected headaches due to trauma.  

However,although the Veteran was afforded an additional VA examination in April 2010, and the examiner reported that he had reviewed the claims file in detail, the examiner failed to address what symptoms were attributable to headaches due to trauma in service, and what symptoms were due to other causes.  Thus, the remand examination substantially failed to fulfill remand development required by the Board's December 2009 remand.  This material failure necessitates  the current remand.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In addition, the April 2010 examiner, in his report of medical findings or analysis, provided no support for his assertion that the claims file had been reviewed.  Hence, the thoroughness and adequacy of the examination is substantially brought into question.  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2010).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Stefl, 21 Vet. App. at 124, the United States Court of Appeals for Veterans Claims (Court) found that a medical examination was inadequate because it provided an unsupported conclusion.  

The Board further notes that the Veteran submitted a statement in April 2010 which he styled as a "rebuttal" to the Board's  December 2009 action.  The Veteran then indicated that he had blood work done at VA every six months and "at this point no diabetes has been indicated."  He then further asserted that he drank "practically no alcohol."  Nonetheless, the Board finds that further examination is required in this case to obtain an adequate medical assessment of the nature and extent of disability attributable to the Veteran's service-connected headaches due to in-service trauma.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide specific information as to any evidence of additional treatment or examination not yet associated with the claims file, including particularly as related to his claimed headaches associated with in-service head trauma, and as related to other conditions to which symptoms potentially associated with head trauma may be attributed.  Afford him the opportunity to submit any additional information or evidence.  

2.  With appropriate authorization, all pertinent treatment records not yet obtained, including from VA sources and private sources, should be obtained and associated with the claims file.  

3.  Thereafter, schedule the Veteran for examination by a VA neurological examiner other than the one who examined him in April 2010.  The examination is to address the nature and severity of the Veteran's headache residuals of head injury.  The claims folder and a copy of this Remand should be made available to the examiner for review, and should be reviewed for the examination.  All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent of any headaches or asserted symptoms of headaches due to head trauma versus due to other causes.  The examiner should do the following:  

a.  The examiner should note that the prior examination in April 2010 is deemed inadequate because that examiner does not appear to have attempted to ascertain, beyond merely asking the Veteran, whether the Veteran has hypoglycemic episodes, or caffeine-withdrawal headaches, or other causes of headaches or related symptoms unrelated to in-service trauma.  That prior examination report did not indicate any details from review of past records as would indicate that past symptoms or medical findings were considered by that examiner.  The April 2010 examination report also did not inform of any medical testing or other medical inquiry undertaken, beyond asking the Veteran, which might afford a more accurate picture of the Veteran's symptoms, and any likely causes, than mere reliance on both the Veteran's self-knowledge of disabilities and the his accuracy as a medical historian.  The Veteran's past inconsistent histories of headaches as reflected in documented reports within the record strongly point to the possibility of that the Veteran is not a reliable historian.  Hence, indicia of credibility as a medical historian should be looked to by the examiner to support the examiner's reliance or non-reliance on the Veteran.  (Regarding conditions such as diabetes and hypoglycemia, necessarily even the most forthright intentions on the part of the Veteran may nonetheless result in unreliability as a medical historian due to absence of medical self-knowledge and absence of blood glucose readings when hypoglycemic or hyperglycemic episodes may be occurring.) 
The examiner should seek to resolve such questions through appropriate tests, to the extent feasible, as well as through review of the past medical records.  

b.  The examination should be conducted based on consideration not only of examination findings but also of the Veteran's statements of current symptoms and past history, as well as past records including of examination and treatment as documented within the claims file.  The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of severity of disability.  The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to his claimed disorders and their severity.  In that regard, the examiner should address the extent to which the Veteran's complaints of symptoms or impairment in functioning as associated disorders the subject of the examination are consistent or inconsistent with or are explained by or not explainable by objective findings.  The examiner should explain any conclusions as to the actual presence of disability and actual level of impairment, and actual level of work impairment or functional impairment due to the claimed headaches due to trauma.  

c.  The examiner should address the nature and extent of the service-connected headaches due to trauma in service, including the extent to which symptoms complained of by the Veteran since he submitted his claim in August 2004 are attributable to the service-connected headache disorder.  In particular, the examiner should address the degree to which the Veteran's current and past reported symptoms are consistent with headaches or migraine-like headaches, and the degree to which these may be characterized as "characteristic prostrating attacks of migraine headaches," or as headaches of similar severity; or as "completely prostrating and prolonged attacks," or headaches of similar severity.  The examiner should attempt to ascertain the frequency and duration of such characteristic prostrating migraine attacks (or their equivalent), and the frequency and duration of such completely prostrating and prolonged attacks (or their equivalent) attributable to the Veteran's headache disorder.  These questions must be answered to appropriately rate the Veteran's service-connected disability.  

d.  The examiner should address other possible causes of the Veteran's symptoms.  The examiner should note the Veteran's reports in the course of appeal of disparate symptoms which he attributes to his headache disorder, including headaches with blurred vision and occasional photophobia (but not phonophobia) and without nausea or vomiting; headaches worse in the morning; headaches at times accompanied by nausea, cold, chills, and clamminess; and headaches at times resulting in projectile vomiting and loss of consciousness.  The examiner should not infer from this list that the Veteran has himself discerned distinctly different types of headaches attributable to different cause, because he has not.  Rather, the Veteran has reported different symptom sets at different times over the course of appeal.  The Board hypothesizes that some of these symptom sets, if accurately portrayed, may be attributable to causes other than headache due to head injury in service.  One possibility may be hypoglycemic episodes, though the record does not reflect that diabetes mellitus has yet been diagnosed.  Some symptoms, including particularly headache in the morning, could also possibly be attributed to caffeine withdrawal.  Symptoms of alcoholism could also potentially be implicated, though the Veteran has denied having difficulties with alcohol for 30 years.  These and other indicated possible causes of the Veteran's symptoms should be explored.  It is incumbent upon the rating agency to ascertain the extent of disability attributed to the service-connected disorder, and hence the rating agency must also determine which symptoms due to the disorder and which are due to other causes.  Hence, the examiner must identify which symptoms are attributable to headache as residual of head injury, and which are attributable to other causes.  

e.  The examiner should provide a rationale for all assessments and opinions he or she provides, and the factors upon which each medical assessment or opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

4.  Thereafter, readjudicate the remanded claim de novo.  In so doing, consider staged ratings, as appropriate, pursuant to Fenderson v. West, 12 Vet. App 119 (1999).   If the benefits sought on appeal the subject of this remand are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

